Citation Nr: 1035558	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-28 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to a compensable evaluation for post-surgical 
residuals of a left meniscus injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1972, 
from August 1984 to January 1991, and from June 1994 to September 
1994.  Service personnel records in the Veteran's claims file 
verify his status as a combat Veteran, specifically his receipt 
of the Combat Action Ribbon as well as the Purple Heart medal.  
See 38 U.S.C.A. § 1154(b) (West 2002).

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).  These 
issues were previously last remanded for further development by 
the Board in May 2009, and now return again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In January 2009, the Veteran was provided with a Travel Board 
hearing at his local RO in St. Petersburg, Florida.  
Unfortunately , the judge with whom the Veteran had that hearing 
is no longer employed at the Board.  The Veteran was sent a 
letter informing him of this, and letting him know that he could 
request a further hearing should he choose to do so.  In a 
statement received at the Board in September 2010, the Veteran 
indicated that he wished to be scheduled for another hearing 
before a Veterans Law Judge of the Board at his local regional 
office.  As such, the Board must remand this case in order that 
the Veteran may be scheduled for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel  Board hearing with the Board.  
After a hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the Veteran's claims file should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


